DISMISS and Opinion Filed January 14, 2019




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01348-CR

                    KYLE VINCENT CISNEROS-SHELBY, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81837-2017

                            MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Myers, and Justice Carlyle
                                Opinion by Chief Justice Burns
       The Court has before it appellant’s January 2, 2019 motion to dismiss the appeal, signed

by appellant and his appellate counsel. We grant the motion. See TEX. R. APP. P. 42.2(a).

       We dismiss this appeal.




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
181348F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KYLE VINCENT CISNEROS-SHELBY,                     On Appeal from the 401st Judicial District
 Appellant                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 401-81837-2017.
 No. 05-18-01348-CR        V.                      Opinion delivered by Chief Justice Burns,
                                                   Justices Myers and Carlyle participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 14, 2019.




                                             –2–